Name: 2007/218/EC: Commission Decision of 28 March 2007 on amending Decision C(2006) 4332 final fixing an annual indicative allocation by Member State for the period from 1 January 2007 to 31 December 2013 of the Community commitment appropriations from the European Fisheries Fund (notified under document number C(2007) 1313)
 Type: Decision_ENTSCHEID
 Subject Matter: budget;  fisheries;  EU finance;  economic geography
 Date Published: 2007-04-05; 2007-08-24

 5.4.2007 EN Official Journal of the European Union L 95/37 COMMISSION DECISION of 28 March 2007 on amending Decision C(2006) 4332 final fixing an annual indicative allocation by Member State for the period from 1 January 2007 to 31 December 2013 of the Community commitment appropriations from the European Fisheries Fund (notified under document number C(2007) 1313) (2007/218/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1198/2006 of 27 July 2006 on the European Fisheries Fund (1), and in particular Article14 thereof, Whereas: (1) Commission Decision C(2006) 4332 final of 4 October 2006, fixed an annual indicative allocation by Member State, for the period from 1 January 2007 to 31 December 2013, of the Community commitment appropriations for the regions eligible for funding from the European Fisheries Fund (hereinafter EFF) under the non-Convergence objective, of the Community commitment appropriations for the regions eligible for funding from the EFF under the Convergence objective and of the total Community commitment appropriations from the European Fisheries Fund. (2) With a view to allowing Bulgaria and Romania to benefit until 2013 from the EFF, the indicative amounts, concerning Bulgaria and Romania, of the Community commitment appropriations for the regions eligible for funding from the EFF under the Convergence objective and the total Community commitment appropriations from the EFF should be fixed. (3) Decision C(2006) 4332 final should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision C(2006) 4332 final is replaced by the Annex I to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 28 March 2007. For the Commission Joe BORG Member of the Commission (1) OJ L 223, 15.8.2006, p. 1. ANNEX ANNEX I Annual indicative breakdown by Member State for the period from 1 January 2007 to 31 December 2013 of the Community commitment appropriations for the regions eligible for funding from the EFF after separating out the amount devoted for technical assistance at the initiative of/and or behalf of the Commission Table 1 (EUR) Member State Annual indicative breakdown by Member State for the period from 1 January 2007 to 31 December 2013 of the Community commitment appropriations for the regions eligible for funding from the EFF under the non Convergence objective (2004 prices) 2007 2008 2009 2010 2011 2012 2013 Total BelgiÃ «/Belgique 3 328 758 3 328 759 3 328 759 3 328 759 3 328 759 3 328 759 3 328 759 23 301 312 Danmark 16 943 811 16 943 812 16 943 811 16 943 812 16 943 812 16 943 812 16 943 812 118 606 682 Deutschland 7 478 994 7 478 994 7 478 993 7 478 992 7 478 992 7 478 993 7 478 993 52 352 951 Ellas 3 928 793 3 928 792 3 928 793 3 928 793 3 928 793 3 928 793 3 928 794 27 501 551 EspaÃ ±a 23 601 330 23 601 331 23 601 330 23 601 330 23 601 330 23 601 329 23 601 330 165 209 310 France 23 044 156 23 044 156 23 044 156 23 044 156 23 044 155 23 044 156 23 044 155 161 309 090 Ireland 5 357 445 5 357 445 5 357 445 5 357 445 5 357 445 5 357 445 5 357 445 37 502 115 Italia 13 443 614 13 443 614 13 443 614 13 443 615 13 443 615 13 443 615 13 443 615 94 105 302 Kypros 2 500 142 2 500 142 2 500 141 2 500 141 2 500 141 2 500 141 2 500 141 17 500 989 MagyarorszÃ ¡g 75 111 69 970 64 013 64 354 71 628 74 181 76 743 496 000 Nederland 6 157 490 6 157 490 6 157 490 6 157 490 6 157 490 6 157 490 6 157 490 43 102 430 Ã sterreich 642 893 642 893 642 893 642 894 642 894 642 893 642 893 4 500 253 Portugal 2 857 304 2 857 304 2 857 303 2 857 305 2 857 304 2 857 304 2 857 304 20 001 128 Slovensko 138 394 130 323 121 389 108 136 114 157 123 797 156 605 892 801 Suomi/Finland 5 000 281 5 000 281 5 000 282 5 000 282 5 000 282 5 000 282 5 000 282 35 001 972 Sverige 6 928 961 6 928 961 6 928 962 6 928 962 6 928 962 6 928 962 6 928 962 48 502 732 United Kingdom 12 000 676 12 000 676 12 000 676 12 000 677 12 000 677 12 000 676 12 000 676 84 004 734 Total 133 428 153 133 414 943 133 400 050 133 387 143 133 400 436 133 412 628 133 447 999 933 891 352 Table 2 (EUR) Member State Annual indicative breakdown by Member State of the Community commitment appropriations for the period from 1 January 2007 to 31 December 2013 for the regions eligible for funding from the EFF under the Convergence objective (2004 prices) 2007 2008 2009 2010 2011 2012 2013 Total Bulgaria 5 483 152 7 869 243 10 504 789 10 852 273 11 390 594 11 907 743 12 398 564 70 406 358 Ã eskÃ ¡ republica 3 166 216 3 257 932 3 345 482 3 435 308 3 520 381 3 600 235 3 678 137 24 003 691 Deutschland 13 005 939 12 769 374 12 532 810 12 296 245 12 059 681 11 823 115 11 586 551 86 073 715 Eesti 8 603 694 9 212 468 9 863 248 10 558 931 11 313 394 12 120 671 12 959 776 74 632 182 Ellas 24 586 550 23 881 216 23 175 882 22 470 547 21 765 213 21 059 878 20 354 544 157 293 830 EspaÃ ±a 126 126 267 124 094 454 122 062 642 120 030 829 117 999 017 115 967 205 113 935 392 840 215 806 France 4 341 355 4 341 355 4 341 355 4 341 355 4 341 355 4 341 355 4 341 355 30 389 485 Italia 40 819 468 40 664 853 40 510 238 40 355 621 40 201 006 40 046 391 39 891 775 282 489 352 Latvija 12 813 269 13 753 955 14 747 241 15 749 323 16 752 804 17 766 933 18 786 289 110 369 814 Lietuva 6 537 188 6 447 084 6 418 419 6 700 717 7 105 123 7 400 832 7 808 772 48 418 135 MagyarorszÃ ¡g 4 603 492 4 288 375 3 923 245 3 944 206 4 389 998 4 546 487 4 703 536 30 399 339 Malta 1 227 580 1 113 452 1 031 932 917 804 917 804 1 031 932 1 194 972 7 435 476 Ã sterreich 29 403 27 565 25 728 23 889 22 052 20 214 18 377 167 228 Polska 95 460 129 95 264 928 95 048 546 91 480 737 91 461 937 91 494 830 91 579 905 651 791 012 Portugal 28 759 662 28 638 179 28 516 696 28 395 213 28 273 730 28 152 248 28 030 764 198 766 492 RomÃ ¢nia 14 255 007 20 469 689 27 313 430 32 314 582 34 175 626 36 070 701 35 957 144 202 556 179 Slovenija 3 465 711 3 230 997 2 996 283 2 761 570 2 526 856 2 292 143 2 057 430 19 330 990 Slovensko 1 742 715 1 641 095 1 528 588 1 361 693 1 437 517 1 558 903 1 972 041 11 242 552 United Kingdom 5 738 742 5 651 305 5 563 868 5 476 431 5 388 994 5 301 558 5 214 121 38 335 019 Total 400 765 539 406 617 519 413 450 422 413 467 274 415 043 082 416 503 374 418 469 445 2 884 316 655 Table 3 (EUR) Member State Annual indicative breakdown by Member State for the period from 1 January 2007 to 31 December 2013 of the total Community commitment appropriations from the EFF (2004 prices) 2007 2008 2009 2010 2011 2012 2013 Total Bulgaria 5 483 152 7 869 243 10 504 789 10 852 273 11 390 594 11 907 743 12 398 564 70 406 358 BelgiÃ «/Belgique 3 328 758 3 328 759 3 328 759 3 328 759 3 328 759 3 328 759 3 328 759 23 301 312 Ã eskÃ ¡ republika 3 166 216 3 257 932 3 345 482 3 435 308 3 520 381 3 600 235 3 678 137 24 003 691 Danmark 16 943 811 16 943 812 16 943 811 16 943 812 16 943 812 16 943 812 16 943 812 118 606 682 Deutschland 20 484 933 20 248 368 20 011 803 19 775 237 19 538 673 19 302 108 19 065 544 138 426 666 Eesti 8 603 694 9 212 468 9 863 248 10 558 931 11 313 394 12 120 671 12 959 776 74 632 182 Ellas 28 515 343 27 810 008 27 104 675 26 399 340 25 694 006 24 988 671 24 283 338 184 795 381 EspaÃ ±a 149 727 597 147 695 785 145 663 972 143 632 159 141 600 347 139 568 534 137 536 722 1 005 425 116 France 27 385 511 27 385 511 27 385 511 27 385 511 27 385 510 27 385 511 27 385 510 191 698 575 Ireland 5 357 445 5 357 445 5 357 445 5 357 445 5 357 445 5 357 445 5 357 445 37 502 115 Italia 54 263 082 54 108 467 53 953 852 53 799 236 53 644 621 53 490 006 53 335 390 376 594 654 Kypros 2 500 142 2 500 142 2 500 141 2 500 141 2 500 141 2 500 141 2 500 141 17 500 989 Latvija 12 813 269 13 753 955 14 747 241 15 749 323 16 752 804 17 766 933 18 786 289 110 369 814 Lietuva 6 537 188 6 447 084 6 418 419 6 700 717 7 105 123 7 400 832 7 808 772 48 418 135 MagyarorszÃ ¡g 4 678 603 4 358 345 3 987 258 4 008 560 4 461 626 4 620 668 4 780 279 30 895 339 Malta 1 227 580 1 113 452 1 031 932 917 804 917 804 1 031 932 1 194 972 7 435 476 Nederland 6 157 490 6 157 490 6 157 490 6 157 490 6 157 490 6 157 490 6 157 490 43 102 430 Ã sterreich 672 296 670 458 668 621 666 783 664 946 663 107 661 270 4 667 481 Polska 95 460 129 95 264 928 95 048 546 91 480 737 91 461 937 91 494 830 91 579 905 651 791 012 Portugal 31 616 966 31 495 483 31 373 999 31 252 518 31 131 034 31 009 552 30 888 068 218 767 620 RomÃ ¢nia 14 255 007 20 469 689 27 313 430 32 314 582 34 175 626 36 070 701 35 957 144 202 556 179 Slovenija 3 465 711 3 230 997 2 996 283 2 761 570 2 526 856 2 292 143 2 057 430 19 330 990 Slovensko 1 881 109 1 771 418 1 649 977 1 469 829 1 551 674 1 682 700 2 128 646 12 135 353 Suomi/Finland 5 000 281 5 000 281 5 000 282 5 000 282 5 000 282 5 000 282 5 000 282 35 001 972 Sverige 6 928 961 6 928 961 6 928 962 6 928 962 6 928 962 6 928 962 6 928 962 48 502 732 United Kindom 17 739 418 17 651 981 17 564 544 17 477 108 17 389 671 17 302 234 17 214 797 122 339 753 Total 534 193 692 540 032 462 546 850 472 546 854 417 548 443 518 549 916 002 551 917 444 3 818 208 007